Citation Nr: 1324906	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  10-19 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of cold injuries, bilateral upper extremities.

2.  Entitlement to service connection for residuals of cold injuries, bilateral lower extremities.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to November 1954. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals of cold injuries, bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's hearing loss and tinnitus had their onset in service or are otherwise shown to be etiologically related to his active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2012).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  The provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran claims service connection for hearing loss and tinnitus based on his exposure to acoustic trauma in service.  His personnel records have been determined to have been destroyed.  The Veteran's DD-214 does not clearly reflect his assigned military specialty.    

In a June 2009 statement the Veteran indicated that his military occupation specialty was a combat infantry man and while performing his duties he was not provided proper ear protection.  At his March 2010 VA examination he indicated that he had served in an infantry unit and was exposed to artillery fire approximately once a week during training.  At a July 2010 private examination he reported that as a combat infantryman he was exposed to noise from guns, grenades, mortars and incoming explosions.  Although his DD-214 does not reflect any medals or badges which denote combat, he did serve with an Infantry Regiment, which lends credence to his assertion of being a combat infantryman.  Couple with the consistency and credibility of his statements, the Board finds that Shedden element (2) has been met and in-service noise exposure is established.

The Veteran has been diagnosed with tinnitus and bilateral sensorineural hearing loss.  See March 2010 VA examination; July 2010 private examination.  Element (1) of the Shedden analysis has been met.

Following service, the medical evidence does not demonstrate any complaints or treatment referable to either ear until his June 2009 claim.  Therefore, the question to be decided in the present appeal is whether such bilateral hearing loss and tinnitus are associated with the Veteran's active duty.  A positive opinion has been rendered in this regard.  Specifically, a July 2010 private opinion was obtained regarding the etiology of the Veteran's bilateral hearing loss and tinnitus disorders.  The private examiner (K.S.), a doctor of audiology, reviewed the Veteran's service records, history, and March 2010 VA examination.   

K.S. considered that the Veteran had been exposed to noise from guns, grenades, mortars, and incoming explosions in service without hearing protection and that following service he had worked with no significant noise exposure.  She noted that the Veteran had undergone whisper voice tests at both service induction and separation.  She indicated that this test has neither the sensitivity nor specificity to either confirm or deny the presence of hearing loss.  K.S. stated that it is important to note that it is documented in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram.  She noted that according to the American College of Occupation and Environmental Medicine noise exposure without the use of hearing protection can cause and/or contribute to noise-induced hearing loss, acoustic trauma, and tinnitus in individuals.  She stated that medical treaties indicate that the cause of tinnitus can usually be determined by the finding of the cause of any coexisting hearing loss.

K.S. opined that she believed the Veteran's tinnitus was as likely as not be attributed to the same etiology as his hearing loss, that being in-service exposure to noise.  She stated that in her professional opinion, based on the history provided by the Veteran, and the results of her examination, the Veteran's hearing loss and tinnitus are at least as likely as not related to his military noise exposure.  This opinion is contingent upon the accuracy of the Appellant's in-service acoustic trauma history.  As discussed above, his in-service acoustic trauma has been conceded. The opinion will therefore be accorded appropriate weight. 

The Board has also considered a March 2010 VA examination and opinion.  The VA examiner reviewed the Veteran's history and conducted a physical examination of the Veteran.  The VA examiner considered the Veteran's reported history of noise exposure in service without hearing protection.  She noted that after service he had worked for an electric company and experienced noise exposure with hearing protection available at times.  The VA examiner noted that the Veteran had normal whisper tests upon enlistment and separation from the military.  She considered the Veteran's reports of military noise exposure once a week during training and a long history of occupational noise exposure.  The VA examiner opined that the Veteran's hearing loss and tinnitus were not as least as likely as not related to his military service, essentially on the basis that there was no documentation of either hearing loss or tinnitus upon separation from service.   

The Board finds this opinion has minimal probative value.  Initially, it is noted that the mere fact that the Veteran did not complain of a given disorder in service does not automatically preclude service connection from being awarded.  Moreover, as noted above, the Board is conceding that the Veteran's in-service noise exposure; and, as such, the examiner's rationale is factually incorrect.  Consequently, little probative value is given to this medical opinion.

In summary, the Board accords greatest probative weight to the private opinion that the Veteran's bilateral hearing loss and tinnitus are causally related to his in-service acoustic trauma.  This July 2010 private opinion is based on an accurate factual premise, and offered clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ('[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions').

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds it is as likely as not that the Veteran's bilateral hearing loss and tinnitus are related to his active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is granted. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran reports through written correspondence that he constantly has pain, tingling, and numbness in the bilateral upper and lower extremities due to exposure to cold temperatures in-service.  There is no documentation of cold injuries in the service treatment records.  There is no evidence necessarily to prove or disprove his allegation of cold exposure.  The Board again notes that the Veteran's service personnel records have been determined to have been destroyed in a fire and are unable to be reconstructed.  See August 2009 Formal Finding of Unavailable of Personnel Records.  

Nevertheless, the Veteran is deemed competent to report his symptoms as well as being exposed to cold temperatures.  A medical examination is thereby necessary to determine the diagnoses associated with this symptomatology and an opinion is necessary to determine whether any such disorders of the upper and lower extremities is related to his service, to include his alleged exposure to cold weather conditions.




Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination to determine the nature and etiology of any residuals of a cold injury to the upper and lower extremities.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any disorder of the upper and/or lower extremities diagnosed had its onset in service or is otherwise related to service, to include exposure to cold weather conditions.

For purposes of this opinion the examiner should assume that the Veteran was exposed to cold weather in service. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

2.  The RO should then readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


